 


109 HR 1413 IH: Women and Children in Crisis and Conflict Protection Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1413 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mrs. Lowey (for herself, Mr. Shays, Mrs. Maloney, Ms. Kaptur, Mr. Doggett, Mr. George Miller of California, Mr. Evans, Mr. Wexler, Mr. Moore of Kansas, Ms. Woolsey, Mrs. Jones of Ohio, Mr. English of Pennsylvania, Mr. Engel, Ms. Solis, Mr. Serrano, Mr. Owens, Mr. Cummings, Mr. McDermott, Mr. Payne, Mr. Brown of Ohio, Ms. Zoe Lofgren of California, Mr. Kucinich, Mr. Lewis of Georgia, Mr. Sanders, Mr. Boehlert, Mr. Waxman, Mr. Lipinski, Mr. Allen, Ms. Corrine Brown of Florida, Ms. Norton, Mr. Delahunt, Mr. Grijalva, Mr. Crowley, Ms. Schakowsky, Mr. Lantos, and Mr. McIntyre) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To make the protection of vulnerable populations, especially women and children, who are affected by a humanitarian emergency a priority of the United States Government, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Women and Children in Crisis and Conflict Protection Act of 2005. 
2.Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title 
Sec. 2. Table of contents 
Sec. 3. Definitions 
Sec. 4. Findings 
Title I—Program and policy coordination 
Sec. 101. Requirement to develop comprehensive strategy 
Sec. 102. Designation of Coordinator 
Title II—Prevention and preparedness 
Sec. 201. Reporting and monitoring systems 
Sec. 202. Protection training and expertise 
Title III—Protection of refugees and internally displaced persons 
Sec. 301. Code of conduct for the protection of beneficiaries of humanitarian assistance 
Sec. 302. Health services for refugees and displaced persons 
Sec. 303. Economic self-sufficiency of vulnerable populations affected by a humanitarian emergency 
Sec. 304. International military education and training 
Sec. 305. Sense of Congress regarding actions of United Nations peacekeepers 
Title IV—Protection of vulnerable populations affected by a humanitarian emergency 
Sec. 401. Actions to support protection 
Sec. 402. Protection assistance  
3.DefinitionsIn this Act: 
(1)AgencyThe term Agency means the United States Agency for International Development. 
(2)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Appropriations and the Committee on Foreign Relations of the Senate; and 
(B)the Committee on Appropriations and the Committee on International Relations of the House of Representatives. 
(3)ChildrenThe term children means persons under the age of 18 years. 
(4)CoordinatorThe term coordinator means the individual designated by the Secretary under section 102(a). 
(5)DepartmentThe term Department means the Department of State. 
(6)Exploitation of childrenThe term exploitation of children includes— 
(A)adult sexual activity with children; 
(B)kidnapping or forcibly separating children from their families; 
(C)subjecting children to forced child labor; 
(D)forcing children to commit or witness acts of violence, including compulsory recruitment into armed forces or as combatants; and 
(E)withholding or obstructing access of children to food, shelter, medicine, and basic human services. 
(7)Former combatantThe term former combatant means a woman or child who was a member of or affiliated with an armed group, including serving as a cook, porter, or messenger, or in a domestic or sexual capacity or in any other support role, whether or not the woman or child consented to such participation.  
(8)HIVThe term HIV means the human immunodeficiency virus, the virus that causes the acquired immune deficiency syndrome (AIDS). 
(9)Humanitarian emergencyThe term humanitarian emergency means a situation in which, due to a natural or manmade disaster, civilians, including refugees and internally displaced persons, require basic humanitarian assistance. 
(10)Inter-Agency Standing CommitteeThe term Inter-Agency Standing Committee means the Inter-Agency Standing Committee established in response to United Nations General Assembly Resolution 46/182 of December 19, 1991. 
(11)ProtectionThe term protection means all appropriate measures to provide for the physical and psychological security of, provide equal access to basic services for, and safeguard the legal and human rights of, individuals. 
(12)SecretaryThe term Secretary means the Secretary of State. 
(13)Sex traffickingThe term sex trafficking has the meaning given the term in section 103 of Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102). 
(14)Sexual exploitation and abuseThe term sexual exploitation and abuse means causing harm to a person through— 
(A)rape; 
(B)sexual assault or torture; 
(C)sex trafficking and trafficking in persons; 
(D)demands for sex in exchange for employment, goods, services, or protection; and 
(E)other forms of sexual violence. 
(15)Trafficking in personsThe term trafficking in persons has the meaning given the term severe forms of trafficking in persons in section 103 of Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102). 
(16)Vulnerable populationsThe term vulnerable populations means those people, such as women, children, the disabled, and the elderly, who by virtue of their status are at a disadvantage in obtaining or accessing goods and services. 
4.FindingsCongress makes the following findings: 
(1)The nature of war has changed dramatically in recent decades, putting civilians, especially women and children, at greater risk of death, disease, displacement, and exploitation. 
(2)In the last decade alone, more than 2,000,000 children have been killed during wars, while more than 4,000,000 have survived physical mutilation, and more than 1,000,000 have been orphaned or separated from their families as a result of war. 
(3)The use of rape, particularly against women and girls, is an increasingly common tactic in modern war. 
(4)Civilians, particularly women and children, account for the vast majority of those adversely affected by humanitarian emergencies, including as refugees and internally displaced persons, and increasingly are targeted by combatants and armed elements for murder, abduction, forced military conscription, involuntary servitude, displacement, sexual abuse and slavery, mutilation, and loss of freedom. 
(5)Large-scale natural disasters, such as the tsunami that struck South East Asia, South Asia, and East Africa on December 26, 2004, and claimed over 200,000 lives, are particularly threatening to children, who are often orphaned or separated from their families. 
(6)Traditionally, the response to such humanitarian emergencies has focused on providing food, medical care, and shelter needs, and has placed less emphasis on the safety and security of those affected by a humanitarian emergency. 
(7)Refugee women and girls face particular threats because of power inequities, including being forced to exchange sex for food and humanitarian supplies, and being at increased risk of rape and sexual exploitation and abuse due to poor security in refugee camps. 
(8)In some circumstances, humanitarian agencies have failed to make individuals affected by a humanitarian emergency, especially women and children, aware of their rights to protection and assistance, to give them access to effective channels of redress, and to make humanitarian workers aware of their duty to respect these rights and provide adequate assistance. 
(9)Refugee and displaced women face heightened risks of developing complications during pregnancy, suffering a miscarriage, dying, being injured during childbirth, becoming infected with HIV or another sexually transmitted infection, or suffering from posttraumatic stress disorder. 
(10)Despite the heightened risks for women during a humanitarian emergency, women’s needs for specialized health services have often been overlooked by donors and relief organizations, which are focused on providing food, water, and shelter. 
(11)There is a substantial need for the protection of civilians, especially women and children, to be given a high priority during all humanitarian emergencies. 
IProgram and policy coordination 
101.Requirement to develop comprehensive strategy 
(a)In generalThe Secretary shall, in consultation with the Administrator of the United States Agency for International Development, develop a comprehensive strategy for the protection of vulnerable populations, especially women and children, who are affected by a humanitarian emergency. The strategy shall include— 
(1)measures to address the specific protection needs of women and children; 
(2)training for personnel to respond to the specific needs of such vulnerable populations; and 
(3)measures taken to comply with section 301. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report setting forth the strategy described in subsection (a). 
102.Designation of Coordinator 
(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary shall designate an individual within the Department or the Agency as the coordinator to be responsible for the oversight and coordination of efforts by the Department and the Agency to provide protection for vulnerable populations, especially women and children, affected by a humanitarian emergency. 
(b)Consultation requirementThe Secretary shall consult with the Administrator of the United States Agency for International Development in making a designation under subsection (a). 
(c)NotificationNot later than 5 days after designating an official as a coordinator under subsection (a), the Secretary shall inform the appropriate congressional committees of such designation. 
IIPrevention and preparedness 
201.Reporting and monitoring systems 
(a)Duties of CoordinatorThe coordinator shall— 
(1)develop and maintain a database of historical information about occurrences of sexual exploitation and abuse, and other exploitation, of women and children during a humanitarian emergency; 
(2)establish a reporting and monitoring system for United States diplomatic missions to collect and submit to the coordinator information that indicates that vulnerable populations, especially women and children, are being targeted for or are at substantial risk of violence or exploitation in humanitarian emergencies; 
(3)assist United States diplomatic missions in developing responses to situations where there is a substantial risk of sexual exploitation and abuse, or other exploitation, of women and children that may occur during a humanitarian emergency; and 
(4)develop mechanisms for the receipt and distribution of reports to and from the public and relevant nongovernmental and international organizations of evidence of sexual exploitation and abuse, and other exploitation, of women and children during a humanitarian emergency. 
(b)ConsultationIn carrying out duties under paragraphs (1) and (2) of subsection (a), the Coordinator shall consult with inter-governmental organizations and nongovernmental organizations. 
202.Protection training and expertise 
(a)Fellowship programThe Administrator of the United States Agency for International Development is authorized to establish a fellowship program at the Agency to increase the expertise of the personnel of the Agency in developing programs and policies to carry out activities related to the protection of vulnerable populations, especially women and children, affected by a humanitarian emergency. 
(b)Term of fellowshipAn individual may participate in a fellowship under this section for a term of not more than 3 years. 
(c)Number of fellowsThe Administrator is authorized to employ up to 10 fellows at any one time under this program. 
(d)QualificationAn individual is qualified to participate in a fellowship under this section if such individual has the specific expertise required— 
(1)to develop and implement policies and programs related to the protection of vulnerable populations, especially women and children; and 
(2)to promote the exchange of knowledge and experience between the Agency and entities that assist the Agency in carrying out assistance programs. 
IIIProtection of refugees and internally displaced persons 
301.Code of conduct for the protection of beneficiaries of humanitarian assistance 
(a)ProhibitionNone of the funds made available for foreign operations, export financing, and related programs under the headings Migration and Refugee Assistance, United States Emergency Refugee and Migration Assistance Fund, International Disaster and Famine Assistance, or Transition Initiatives may be obligated to an organization that fails to adopt a code of conduct that provides for the protection of beneficiaries of assistance under any such heading from sexual exploitation and abuse in humanitarian relief operations. 
(b)Six core principlesThe code of conduct referred to in subsection (a) shall, to the maximum extent practicable, be consistent with the following six core principles of the Inter-Agency Standing Committee Task Force on Protection From Sexual Exploitation and Abuse in Humanitarian Crises: 
(1)Sexual exploitation and abuse by humanitarian workers constitute acts of gross misconduct and are therefore grounds for termination of employment.. 
(2)Sexual activity with children (persons under the age of 18) is prohibited regardless of the age of majority or age of consent locally. Mistaken belief regarding the age of a child is not a defense.. 
(3)Exchange of money, employment, goods, or services for sex, including sexual favors or other forms of humiliating, degrading or exploitative behavior, is prohibited. This includes exchange of assistance that is due to beneficiaries.. 
(4)Sexual relationships between humanitarian workers and beneficiaries are strongly discouraged since they are based on inherently unequal power dynamics. Such relationships undermine the credibility and integrity of humanitarian aid work.. 
(5)Where a humanitarian worker develops concerns or suspicions regarding sexual abuse or exploitation by a fellow worker, whether in the same agency or not, he or she must report such concerns via established agency reporting mechanisms.. 
(6)Humanitarian agencies are obliged to create and maintain an environment which prevents sexual exploitation and abuse and promotes the implementation of their code of conduct. Managers at all levels have particular responsibilities to support and develop systems which maintain this environment.. 
(c)ReportNot later than 180 days after the date of the enactment of this Act, and not later than one year after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees a detailed report on the implementation of this section. 
(d)Effective date; applicabilityThis section— 
(1)takes effect 60 days after the date of the enactment of this Act; and 
(2)applies to funds obligated after the effective date referred to in paragraph (1)— 
(A)for fiscal year 2005; and 
(B)any subsequent fiscal year. 
302.Health services for refugees and displaced persons 
(a)Provision of health services to vulnerable populations affected by humanitarian emergenciesThe coordinator shall seek to ensure that organizations funded by the Department and the Agency for the purpose of responding to a humanitarian emergency coordinate and implement activities needed to respond to the health needs of vulnerable populations, especially women and children, as soon as practicable and not later than 30 days after the onset of a humanitarian emergency. 
(b)Activities definedThe activities referred to in subsection (a) include activities to— 
(1)prevent and manage the consequences of sexual violence; 
(2)reduce transmission of HIV; 
(3)provide obstetric care; and 
(4)develop a plan to integrate women’s health services into the primary health care services provided during a humanitarian emergency. 
303.Economic self-sufficiency of vulnerable populations affected by a humanitarian emergency 
(a)Amendments to Microenterprise Act of 2000Section 102 of the Microenterprise for Self-Reliance Act of 2000 (22 U.S.C. 2151f note) is amended— 
(1)in paragraph (4)— 
(A)by redesignating subparagraphs (B), (C), and (D) and subparagraphs (C), (D), and (E), respectively; and 
(B)by inserting after subparagraph (A) the following: 
 
(B)Women displaced by armed conflict are particularly at risk, lacking access to traditional livelihoods and means for generating income.; and 
(2)in paragraph (13)— 
(A)by redesignating subparagraph (B) as subparagraph (C); and 
(B)by inserting after subparagraph (A) the following: 
 
(B)Particular efforts should be made to expand the availability of microcredit programs to internally displaced persons, who historically have not had access to such programs.. 
(b)Amendment to the foreign assistance ActSection 256(b)(3) of the Foreign Assistance Act of 1961 (22 U.S.C. 2212(b)(3)) is amended by inserting after clients the following: , including women microentrepeneurs,. 
304.International military education and trainingSection 541 of the Foreign Assistance Act of 1961 (22 U.S.C. 2347) is amended— 
(1)by striking or (iv) and inserting (iv); and 
(2)by striking rights. and inserting rights, or (v) improve the protection of civilians, especially women and children, including those who are refugees or displaced persons.. 
305.Sense of Congress regarding actions of United Nations peacekeepersIt is the sense of Congress that— 
(1)the Secretary-General of the United Nations should strengthen the existing ability of the United Nations Department of Peacekeeping Operations to protect civilians, especially women and children, from sexual exploitation and abuse by personnel in peace operation missions by— 
(A)directing the Department of Peacekeeping Operations to identify nongovernmental organizations and local community officials to receive and communicate to senior level mission officials credible reports from civilians of sexual exploitation and abuse; 
(B)ensuring that there is a mechanism in place for all credible allegations of sexual exploitation and abuse to be brought to the attention of senior level mission officials in an expedited fashion; 
(C)developing missions based rapid response teams to investigate allegations of sexual exploitation and abuse; 
(D)improving informational programs for United Nations personnel on their responsibility not to engage in acts of sexual exploitation and abuse and the sanctions for such actions; 
(E)identifying troop contributing countries that refuse to investigate allegations of sexual exploitation and abuse by nationals serving in peacekeeping missions; 
(F)permanently excluding individuals found to have engaged in sexual abuse or exploitation, as well as troop contingent commanders and civilian managerial personnel complicit in such behavior, from participating in future United Nations peacekeeping missions; and 
(G)demanding that troop contributing countries— 
(i)thoroughly investigate cases in which their nationals have been alleged to have engaged in sexual abuse or exploitation which on United Nations peacekeeping missions; and 
(ii)punish those found guilty of such misconduct; 
(2)troop contributing states should ensure that their soldiers are properly trained on United Nations guidelines regarding proper conduct towards civilians, in particular those guidelines that address gender-based violence, before participating in United Nations peace operation missions; 
(3)the United Nations should suspend payment of peacekeeping funds to countries when there is credible evidence of sexual exploitation and abuse by troops of such countries that are participating in peacekeeping operations, and the governments of such countries are not investigating or punishing such conduct; and 
(4)the Secretary should consider a suspension of United States military assistance to countries that do not— 
(A)investigate allegations of sexual exploitation and abuse by troops participating in United Nations peacekeeping operations; or 
(B)hold perpetrators of such abuse and exploitation accountable. 
IVProtection of vulnerable populations affected by a humanitarian emergency 
401.Actions to support protection 
(a)Programs of the International Bank for Reconstruction and DevelopmentThe United States Executive Director of the International Bank for Reconstruction and Development should take steps to ensure that disarmament, demobilization, and reintegration programs developed and funded by the International Bank for Reconstruction and Development provide benefits to former combatants that are comparable to the benefits provided by such programs to other individuals. 
(b)Report regarding programs to assist civilian policeNot later than 180 days after the date of enactment of this Act, the Secretary shall submit a report to the appropriate congressional committees on all current programs being conducted by the Department or the Agency to assist foreign countries with the enforcement of the laws of such countries that are designed to protect women and children and improve accountability for sexual exploitation and abuse. 
402.Protection assistanceChapter 1 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended by adding at the end the following new section: 
 
135.Assistance for the protection of vulnerable populations during humanitarian emergencies 
(a)AuthorityNotwithstanding any other provision of law, and subject to the limitations of subsection (b), the President is authorized to provide assistance for programs, projects, and activities to promote the security of, provide equal access to basic services for, and safeguard the legal and human rights of civilians, especially women and children, who are affected by a humanitarian emergency. Such assistance shall include programs— 
(1)to build the capacity of nongovernmental organizations to address the special protection needs of vulnerable populations, especially women and children, affected by a humanitarian emergency; 
(2)to support local and international nongovernmental initiatives to prevent, detect, and report sexual exploitation and abuse, and other exploitation, of women and children, including through the provision of training humanitarian protection monitors for refugees and internally displaced persons; 
(3)to conduct protection and security assessments for refugees and internally displaced persons in camps or in communities for the purpose of improving the design and security of camps for refugees and internally displaced persons, with special emphasis on the security of women and children; 
(4)to provide, when practicable, education during a humanitarian emergency, including structured activities that create safe spaces for children, in particular girls; 
(5)to reintegrate and rehabilitate former combatants and survivors of a humanitarian emergency, including through education, psychosocial assistance and trauma counseling, family and community reinsertion, medical assistance, and strengthening community systems to support sustained reintegration; 
(6)to establish registries and clearinghouses to trace relatives and begin family reunification, with a specific focus on helping children find their families; 
(7)to provide interim care and placement for separated children and orphans, including monitoring and followup services; 
(8)to provide legal services for survivors of sexual exploitation, abuse, or torture, including the collection of evidence for war crimes tribunals and advocacy for legal reform; and 
(9)to provide to local law enforcement personnel working in areas affected by a humanitarian emergency training in human rights law, particularly as it relates to the protection of women and children. 
(b)Availability of assistanceAmounts made available to carry out this part and chapter 4 of part II may be made available to carry out this section.. 
 
